Scott, Judge,
dissenting. This was an action of ejectment brought by tbe heirs of G. G. Tallé against the defendants to recover tbe possession of land of which their ancestor died seized. The land in controversy was sold, by the administration of Yallé’s estate, under a proceeding for the sale of real estate for the payment of debts. The land was mortgaged for the security of the debt for the payment of which it was *165sold. The defendants became the purchasers of the land for a large sum, but on account of the irregularity of the proceedings had for the sale of it, no title passed to them by the deed of the administration. In this suit against the defendants to recover possession of the land, they set up these facts in an answer, and pray that they may be subrogated to the rights of the creditor for whose benefit the proceedings were taken to have the land sold, and whose debt was satisfied with the money paid by them.
I am not aware of any principle on which the defence set up by the defendants can be sustained. Oases similar to that under consideration have frequently occurred. If relief such as is sought here had been warranted by law instances of it would have been numerous, as we must be satisfied from our observation that like cases are of frequent occurrence. The magnitude of the sum involved may startle, but it can not affect the law. The distinction between powers and trusts or estates is a broad one. The administrator by our law is vested with no title to the land of his intestate. On his death it descends to his heirs. The administrator has nothing but a power ; and, if he would affect the land, that power must be executed in pursuance to the terms of the statute by which it is conferred. There is no difference between this case and that of a sale by a sheriff. If a sheriff’s deed proves invalid or ineffectual to convey a title, I know no instance in which a purchaser under it has been relieved. But how far is this new equity to be carried ? The cases cited would lead us to grant it on a failure of title to property purchased at a sheriff’s sale. Is it to be granted when there is no title by reason of irregularities in the proceedings to condemn the land, or to a defect in the instrument of conveyance, and to a failitre of title to property purchased at a sheriff’s or- administrator’s sale ? The sanctioning of this defence may work changes in our system which no one can foresee. Certainly it will be the means of giving relief in a great many cases, in which it has been the sense of the profession that no relief was afforded by the *166law. Not tliat they were insensible to the hardship of particular cases, but because they knew that the hardship of particular cases was compensated by the advantages resulting from fixed general principles. No man is wiser than the law ; and miserable is that system of jurisprudence under which the rights of litigants depend on the notions of right or wrong entertained by any man or set of men. In the old books there is a great deal of learning, and many cases in which the question was involved whether a devise to an executor for the payment of debts was an estate in the land or a mere power to sell. If this doctrine of subrogation had any application in cases of a mere power to sell, how useless would have been much of that learning. If the purchaser under the power was subrogated to the rights of the creditors the motive to litigation in many cases would have been taken away, and the distinction between powers and trusts would have been measurably broken down.
The defendants are volunteers and strangers in relation to the plaintiffs. No man can make another his debtor without his consent. Nor can a man pay a debt' of another without his authority and claim it of him. This is an important principle necessary to be preserved, and it is one which has had its influence in all cases in which it has been involved. In my opinion, the judgment ought to be affirmed.